ORDER
PER CURIAM.
Appellant/Cross-Respondent, Jon K. Zeller (“Claimant”), appeals the judgment of the Circuit Court of the City of St. Louis in favor of respondents/cross-appellants, American River Transportation Company and Archer Daniels Midland Company (“Employer”). Employer cross-appeals the denial of its motion for sanctions against Claimant. Claimant sued Employer for damages under the Jones Act, 46 U.S.C. § 688, for personal injuries incurred when he fell while working on a vessel. Employer brought two counterclaims against Claimant for return of maintenance and cure. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).